DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 12/11/2020 does not place the application in condition for allowance.
	The previous objections to the claims are withdrawn due to Applicant’s amendment.
	The rejections of the claims under 35 U.S.C. 101 and 112(a) are maintained.
	The previous double patenting rejections are withdrawn due to Applicant’s amendment.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10, 12-14, 16-20, 22, and 25 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.  The claims recite a power system that generates at least one of electrical energy and thermal energy comprising:…at least one vessel capable of maintaining a pressure of below, at or above atmospheric; reactants, the reactants comprising: H2O or at least one source of H2O; and H2 gas;…at least one ignition system comprising a source of electrical power to deliver electrical energy to initiate a plasma forming reaction from the reactants”. The reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants. Page 33 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.”. The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed formation of a plasma allegedly requires “hydrinos”, or complexes involving hydrinos. 
Page 26 recites: “In the present disclosure the terms such as hydrino reaction, H catalysis, H catalysis reaction, catalysis when referring to hydrogen, the reaction of hydrogen to form hydrinos, and hydrino formation reaction all refer to the reaction such as that of Eqs. (15-18)) of a catalyst defined by Eq. (14) with atomic H to form states of hydrogen having energy levels given by Eqs. (10) and (12). The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also 
The specification, on pages 18 and 19, recite “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "The predicted reaction involves a nonresonant, nonradiative energy transfer from otherwise stable atomic hydrogen to catalyst capable of accepting the energy".  
The claims are therefore drawn to a power system in which, according to Applicant, a plasma resulting from hydrino formation is a necessary step for energy generation. The hydrino reactant(s) are claimed to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See MPEP §2107.01.
See the Appendix attached to the Office Action mailed 4/7/2020, which shows the mathematical justification as to why conventional theory and experiment preclude the existence of hydrino atoms, which would allegedly result from reactions of the compounds recited in the present claims. That Appendix is incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires a reaction involving hydrinos and which is drawn to a power system which generates energy from the reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Salpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy through formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science. “Orthogonality criterion for banishing hydrino states from standard quantum mechanics” to de Castro, “A critical analysis of the hydrino model” to Rathke, and “The hydrino and other unlikely states” to Dombey also specifically note the nonphysical nature of hydrino theory.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12-14, 16-20, 22, and 25 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable one of ordinary skill in the art to make or use a power system that initiates a plasma forming reaction using H2O or at least one source of H2O wherein the combination of at least one vessel and at least one ignition system comprising electrodes, a molten metal ignition system, and a source of electrical power initiate a plasma forming reaction from the reactants, the source of electrical power receiving electrical power from a power converter, in that it would require undue experimentation to do so. 
Factors to be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
Figures 2H1-2H4, 2I1-2I33, and 5 of the instant drawings, and the accompanying discussion in the instant specification, describe a power system. Operating the system would entail finding the appropriate parameters of operating the system; that is, each of the parameters, including but not limited to the composition of the at least one source of H2O and the composition of the molten metal, and amount of electrical energy delivered needs to be determined in order to produce the plasma. The present claims recite “at least one source of H2O”, “molten metal”,  and “at least one ignition system comprising a source of electrical power to deliver electrical energy to initiate a plasma forming reaction from the reactants”.  The broadest claims recite no specific limitations as to what the plasma forming reaction is.  
(2) The Amount of Direction or Guidance Presented
The Applicant assets that the plasma forming reaction allegedly involves the production of “hydrinos”. Page 33 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed reaction which produces a plasma allegedly requires “hydrinos”, or complexes involving hydrinos. While the reliance on hydrinos in a system cannot be enabled due to the lack of acceptance of their existence by the scientific community, the lack of enablement also spurs from the presently recited elements.
The disclosure recites that the plasma formation proceeds by the release of energy from atomic hydrogen; therefore a skilled artisan would understand that the claimed H2-O or at least one source of H--2O and/or the claimed H2 gas must break down into atomic hydrogen during the plasma formation. The specification, on pages 18 and 19, recite “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "The predicted reaction involves a nonresonant, nonradiative energy transfer from otherwise stable atomic hydrogen to catalyst capable of accepting the energy". Further the source of H2O is understood in view of page 19 of the specification: “the nascent H2O molecule (not hydrogen bonded in solid, liquid, or gaseous state) formed by a thermodynamically favorable reduction of a metal oxide”. There seems to be no further discussion of a particular reduction reaction to produce H2O. Further, while the specification discusses instrumentation such as steam generators and bubblers that can provide H2O into a vessel, Applicant does not explain how H2O provided as a solid, liquid, or gas can be made free of hydrogen bonding. Put another way, Applicant does not describe if specific conditions are required to produce water that is not hydrogen-bonded, and therefore if specific conditions are required to form a plasma from the reactants which include H2O or source of H2O.
The specification recites that the at least one of the source of nascent H2O catalyst and the source of atomic hydrogen can comprise at least one of: (a) at least one source of H2O; (b) at least one source of oxygen, and (c) at least one source of hydrogen.” (page 37). Page 123 recites that a Pd-Ag membrane may dissociate molecular hydrogen into atomic hydrogen. The disclosure does not describe whether particular conditions need to be met to result in the dissociation of molecular hydrogen.
Pages 164 and 171-173 discuss the use of molten silver or silver-copper in an embodiment. 
(3) The Existence of Working Examples
The specification includes details on forming power systems with different structures, and discussion of particular embodiments begins on page 162. Pages 172 and 173 specifically discuss two reactors: one in which H2O and H2 are allegedly adsorbed in or on a molten metal shot, which is thereafter subjected to electrical energy, resulting in the emission of light, and another in which electrical energy is sent through molten silver in the presence of gaseous H2O, resulting in the emission of light. The existence of atomic hydrogen is only presumed, and no discussion is made of how the H2O present is made to be nascent H2O. Further, there is no discussion of how a “source of H2O” is distinct from H2O itself, or how a “source of atomic hydrogen” is distinct from atomic hydrogen. Applicant regards the examples as proof that hydrinos were formed in the plasma forming reaction.
Applicant provides no information regarding the sequence of reactions which are purported to occur, their reaction rates, or their yields; therefore a person having ordinary skill in the art is not provided sufficient information to determine how or whether “hydrinos” are being produced.
 (4) The Nature of the Invention
The alleged existence of hydrinos is considered by the Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactants, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. Regardless, the claimed power system requires, among other things, a source of H2O or at least one source of H--2O and H2 gas which react in or with the molten metal to produce a plasma. A skilled artisan could not determine what sources the conditions necessary to produce the claimed plasma without undue experimentation.
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.) “Orthogonality criterion for banishing hydrino states from standard quantum mechanics” to de Castro, “A critical analysis of the hydrino model” to Rathke, and “The hydrino and other unlikely states” to Dombey also specifically note the nonphysical nature of hydrino theory.  
Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number (n).
(5) The State of the Prior Art; 6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite the necessity of a source of nascent H2O and atomic hydrogen for the production of plasma. There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus other than the Applicant, there appears to be no prior art which verifies the existence of so called hydrinos.
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state. It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state. Even the most highly skilled physicists were of the opinion that hydrogen cannot exist below the “ground state” and thus hydrinos and hydrino reactants do not and cannot exist.  See the attached Appendix.
 (8) The Breadth of the Claims
The claims recite a reaction mixture comprising H2O or a source of H2O, H-2 gas, and molten metal, acting as reactants capable of producing a plasma based on an ignition event. The sources may be solid, liquid, or gases. The molten metal may be one of myriad metals. A source of electrical power is required, which can vary over a factor of 5000 in voltage and 100 in current. Despite the numerous chemical formulae included throughout their disclosure, and the examples provided in the disclosure, a skilled artisan would not be capable of producing a power system that functions as required by the claims without undue experimentation.
The plasma capable of generated by the reaction of the sources of the claims imply the presence of at least one hydrogen species presently called a "hydrino". Due to the reasons shown before for the inoperability pertaining to a catalyst to produce a hydrino atom, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10, 12-14, 16-20, 22 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 17 of claim 1 recites “at least one ignition system”, and lines 18-19 recite “the reactants ignition system”. It is unclear if the reactants ignition system is one of the at least one ignition system, or an additional element to the at least one ignition system. Claims 3-6, 8, 10, 12-14, 16-20, 22 and 15 are also rejected based on their dependence from claim 1.
Claim 8 depends from cancelled claim 7. Therefore the scope of claim 8 is unclear.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant argues the Examiner has not provided an experiments which disproves the existence of hydrino atoms. The Examiner suggests that the historical prevalence of experiments investigating the electronic behavior of a hydrogen atom and the quantum theory formulated to specifically describe that behavior, and the consequential conclusion from these equally valid fields of study that fractional quantum states of hydrogen are not possible, is adequate evidence to disprove hydrino existence. 
Applicant argues that the Appendix provided in the Office Action of 4/7/2020 offers an unverified interpretation of Applicant’s The Grand Unified Theory of Classical Quantum Mechanics. The Examiner is unclear how to prove that the interpretation was verified or not. However, the publically-available Office Actions in the file wrapper of US Application 12/153,613 include much more discussion of GUT. “Orthogonality criterion for banishing hydrino states from standard quantum mechanics” to de Castro, “A critical analysis of the hydrino model” to Rathke, and “The hydrino and other unlikely states” to Dombey also specifically note the nonphysical nature of hydrino theory.  
Applicant further argues that the Examiner provides no proof that Applicant’s theory is not superior to quantum theory as commonly understood, as GUT theory can exactly solve a three electron atom. Three body problems are beyond the scope of this response, as the hydrino atom, the basis by which a skilled artisan is led to understand the contents of the instant disclosure, is alleged to be a hydrogen atom with a fractional quantum number.
Applicant argues that the Examiner has failed to appreciate the experimental results of the use of the claimed power system. Firstly, the Examiner will consider experimental results that reasonably seem to be commensurate with the scope of the claims. Videos 1 and 2 recite an element which may read on a vessel that is submerged in a bath of boiling water. No information regarding the contents of the vessel are confirmed. The narrator of the videos mentions molten metal, but there is no evidence that the apparatus shown in the videos is commensurate in scope with the claimed system. Additionally, both videos seem to have been posted to the internet long after the date the claimed invention was effectively filed.
Coyle in fact does use the concept of hydrinos to describe the function of that invention. However, the structure recited in that reference is otherwise unrelated to the claimed structure. 
The report labeled Exhibit A is not considered to carry the weight of an affidavit or declaration, as the formal requirements of such a document are not provided. MPEP §602.01(a). The mechanism of the formation of plasma in some of those experiments, such as the ignition of hydrated silver shots at the top of p. 2 and the molten silver/oxide ignition starting on p. 11, is described purely in terms of a reaction of nascent HOH and atomic hydrogen to transition to hydrino states. Otherwise, the systems described cannot read on the claimed invention unless Applicant's theory is assumed. Regardless, the scope of the systems described in that report is not commensurate with the scope of the claims: claimed components of the system, such as the molten state of the metal, are not present in some embodiments, and an unclaimed oxide reactant is present. Several other limitations, such as a partial pressure of the H2 gas, and the voltage and current between the electrodes are discussed, but no claim seems to recite all limitations particular to a discussed experiment.
The Example provided in the specification as originally filed is further not commensurate with the claimed invention. The reactants of the disclosed Example comprise a molten metal with absorbed H2 and H2O from a gas treatment; this is not commensurate with the claimed “H2O or at least one source of H-2O; and H2 gas;…molten metal in contact with the reactants”. The current is substantially more specific than “in the range of 500 A to 50,000 A”. 
The experiments in Exhibit A, and those discussed on p. 172 of the instant specification, recite that a source of electrical power capable of producing a particular wattage, such as 25 kW, as discussed in the Remarks. The resulting release of energy from the reactants is given in terms of an average power, ~527 kW, released over about 1 ms. Therefore, 0.527 kJ of energy is presumably released. A skilled artisan would not know from the disclosure much energy is being imparted into the reactants before the plasma is generated. In other words, if the reactants are exposed to the source of electrical power for more than 21 ms (the amount of time for a 25 kW source to emit 0.527 kJ of energy), there is no gain in power. 
Regardless, Applicant's theory, requiring reaction of atomic hydrogen to produce hydrinos which produce a plasma, cannot be extricated from the claimed invention, regardless of whether the term "hydrino" is used. Further, the third-party validation reports and prior art mentioning the existence of hydrinos is weighed against the other evidence of record, which includes the well-accepted theories of quantum mechanics which demonstrate that hydrinos are not possible. 
Because the evidence of inoperability far outweighs evidence provided by the disclosure that the system cannot operate without the incredible concept of hydrinos, the Applicant’s arguments are not persuasive. The disclosure continuously refers to hydrinos as a critical part of the reaction to produce the claimed plasma. The rejection under 101 is maintained. Additionally, if a skilled artisan were trying to make or use the claimed invention, the disclosure directs them to operably produce hydrinos. A skilled artisan cannot realize hydrinos, as they cannot exist according to accepted science. A skilled artisan is left an undue burden of experimentation to produce the claimed functional system, and therefore the rejection under 112(a), enablement, is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726